Defendant in error has failed to file a brief in support of his judgment. The brief of the plaintiff in error appears to sustain its contention: and where plaintiff in error has prepared, served, and filed its brief as provided by the rules of this court, and there is a no brief filed by the defendant in error, nor reason given for its absence, the court is not required to search the record to find some theory on which the judgment below may be sustained; but, where the brief filed by the plaintiff in error appears reasonably to sustain the assignments of error, this court may reverse the judgment in accordance with the prayer of the petition. Bryan et al., State Board of Agriculture, v. State ex rel. Holt. Co. Atty., et al.,44 Okla. 653, 146 P. 32.
The judgment should therefore be reversed, and the cause remanded.
By the Court: It is so ordered.